Citation Nr: 0403152	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  96-33 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a variously diagnosed 
chronic acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1979 to October 
1982.

The current appeal arose from April and August 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  




In April 1995, the RO, in pertinent part, determined that new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder.

In August 1995 the RO, in pertinent part, denied entitlement 
to service connection for a chronic acquired psychiatric 
disorder diagnosed as a somatization disorder.

In September 1997 the Board of Veterans' Appeals (Board), 
after adjudicating other issues then pending on appeal, 
determined that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder, and remanded the claim 
of entitlement to service connection for a chronic acquired 
psychiatric disorder on a de novo basis to the RO for further 
development and adjudicative action.

In August 2000 the RO denied entitlement to service 
connection for a chronic acquired psychiatric disorder on a 
de novo basis diagnosed as somatization disorder claimed as 
secondary to head injuries in service.

In January 2003 the Board referred the veteran's claim to an 
independent medical specialist at a well known medical school 
for an opinion as to the etiology of any psychiatric disorder 
the veteran may have, particularly with respect to whether it 
was due to service.

In May 2003 a Professor and Chairman of an academic 
department of a well known school of medicine and dentistry 
provided his opinion which has been associated with the 
claims file.

In December 2003 the Board advised the veteran's 
representative of the provided opinion, and afforded him 60 
days to respond to the opinion and/or submit additional 
argument.  The representative submitted final argument in 
December 2003.

FINDING OF FACT

The probative and competent medical evidence of record 
establishes that the veteran's variously diagnosed chronic 
acquired psychiatric disorder cannot satisfactorily be 
dissociated from his period of active service.


CONCLUSION OF LAW

A variously diagnosed chronic acquired psychiatric disorder 
was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

As the Board noted earlier, the opinion of an independent 
medical specialist at a well known medical school, JIE 
(initials) MD, dated in May 2003, was obtained and associated 
with the claims file.  Dr. JIE reviewed the entire 
evidentiary record and summarized it prior to rendering his 
opinion.  In the interest of brevity and economy, the Board 
has determined that the medical specialist's summary of the 
record is appropriate for the purpose of the Board's 
determination and is provided in the paragraphs that follow.

"Thanks for referring this case for my independent expert 
opinion.  I have reviewed the relevant documents and gone in 
some detail over the extensive records available on this 
case.  Throughout the years, this patient has presented a 
very complex clinical picture including symptoms that can 
originate from many different psychiatric syndromes.  Thus, 
it is not surprising to see disagreements in clinical 
diagnoses when psychiatrists examine this patient during his 
hospitalizations or as part of formal examinations by review 
panels.

To help with my report on this case, I have extracted some 
highlights from the records that I will present as bullets 
below.  Then, I will proceed to my formulation and 
conclusions.

The patient served in the military from 1979 to 1981, 
receiving the Air Force Outstanding Unit Award.

Historically, repeated head trauma during service has 
been documented as a major precipitating event for 
symptom-onset and exacerbation in this case.

There is a notation indicating that on 2/80 there was an 
episode of "combativeness" that required treatment 
with Thorazine.  However, the information provided was 
very sketchy.

The first of these traumatic events was documented on 
9/20/1980 and consisted of a head injury during a diving 
accident leading to a two day hospitalization.

Curiously, very shortly after that (9/23/80) a second 
instance of head injury occurred, the patient striking 
his head against the nose of an aircraft.  This resulted 
in a brief hospitalization and diagnosis of "post-
concussion syndrome".

In October 1980, a mental hygiene clinic visit including 
neuropsychological tests concluded "there was no post-
concussion syndrome but suggested a "personality 
disorder".

Moreover, a third instance of head trauma is documented 
several months later (6/12/81) when patient received a 
blow to the head during altercation in a bar.

Following separation from the service, a separation 
Physical Examination documented a number of physical 
symptoms including severe headaches, joint (shoulder) 
pain and temporo-mandibular-joint syndrome (TMJ).  
Also, it was mentioned then that there was "personal 
abuse of drugs other than alcohol".

The patient filed for VA compensation in the early 
1980's and the first of these evaluations (12/07/82) 
highlighted the presence of pain complaints.

A neurological evaluation on the same date outlined the 
headache and other medically unexplained physical 
complaints, but found "no neurological abnormalities".

The medical records, following separation, continued to 
add new physical symptoms and complaints and in May 1984 
he received a diagnosis of "Mental Disorder with 
Somatization".  Indeed, these symptoms would become 
chronic as documented in the medical records for two 
decades appearing to be medically unexplained.

In terms of other psychopathology, it is well documented 
throughout the medical records that the patient had a 
long history of poly-substance abuse.  However, it is 
unclear what other drugs other than alcohol he abused 
during the service.

Family History appears to be negative for mental 
disorders.  In the records, the patient is described as 
"Hispanic", but I could not find detailed information 
that would help us assess whether cultural factors may 
played a role here.  Retrospectively, the patient was 
described as having been "hyperactive since 
childhood".

A psychiatric examination in 1984 documents multiple 
pain complaints, the patient appeared quite distressed 
reporting "out of body experiences" as well as 
auditory and visual hallucinations.  IQ was "normal", 
and the patient was diagnosed as having 
"Undifferentiated Schizophrenia" aggravated by 
"multiple pains and stressors.




On July 1985, a psychiatric evaluation for alcohol 
problems reveals out of body experiences, auditory 
hallucinations and suicide ideation.  He was prescribed 
Stelazine, 10 mg. TID.  The following month (8/85) he 
appeared quite agitated, dirty and unshaven, threatening 
to "hurt people around here".

After that date, patient continued to seek compensation, 
filing multiple disability claims.  These have been 
repeatedly denied because it is concluded by review 
panels that "disability was not incurred in service".  
The patient continued to present with multiple physical 
symptoms.

I did not find any significant clinical notations until

In early 1994 he was hospitalized for treatment of 
"Polysubstance Abuse" (Amphetamines and Alcohol).  A 
neuropsychological assessment suggested frontal 
dysfunction consistent with one or more closed head 
injuries".

In June 1995 when he was examined by two psychiatrists 
who diagnosed him as having "Somatization Disorder and 
Mixed personality Disorder".

In 1998, a panel of psychiatrists diagnosed "Psychosis 
NOS with Somatic Delusions" as well as Alcohol and 
Amphetamine Abuse.  The panel opined that the veteran 
had a diagnosed service-connected psychosis with 
somatization.

In August 1999, he presented once again with behavioral 
disruption, homicidal ideation (threatening to kill 
neighbors) which he later admitted to be false.  He was 
diagnosed as having "Psychotic Depression, Organic Mood 
Disorder with Psychosis, Amphetamine & Alcohol and 
Cognitive Impairment".





In November 1999 another psychiatric panel concluded 
that veteran suffered from a psychiatric disorder NOS, 
"unrelated" to the head injuries or to the service in 
general.

Here is my formulation.  This is a very complex case 
involving a Hispanic veteran who, through the years, has 
presented multiple psychiatric symptoms including 
somatization, depression, anxiety and psychotic features.  
Also, he has been seeking compensation for a long time.  
However, from the information provided in the records, while 
malingering may have played a role, many severe psychiatric 
symptoms have been consistently documented and have been very 
disabling.

Thus, on the basis of my review, here are my answers to your 
queries:

1-Identification of psychiatric disorder present, if any:

I believe that the patient meets criteria for the following 
psychiatric diagnoses (lifetime) in AXIS I: a) Somatoform 
Pain Disorder; b) Substance Use Disorder; c) Psychotic 
Disorder Not Otherwise Specified.  I cannot make an AXIS II 
diagnosis based on the information available.

2-Approximate Onset and Etiology

In terms of chronology and cause-effect relationships it is 
virtually impossible to decide when things went awry for this 
veteran and pinpoint exactly how and why.  However, at least 
two distinct episodes of head trauma were documented in the 
records in close proximity with emergence of symptoms.

3-Etiologic relationship to his period of service.

While veteran may have been "predisposed" towards 
developing psychopathology, the presence of well documented 
trauma during service provides a strong argument for service-
connected disability."


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for psychosis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).


This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).


The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for a variously diagnosed chronic acquired 
psychiatric disorder on a de novo basis has been properly 
undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

The Board's evaluation of the evidentiary record permits the 
conclusion that the veteran has been found to have a 
variously diagnosed chronic acquired psychiatric disorder.  
There is well documented evidence of head trauma in service.  
A competent medical authority who reviewed the entire 
evidentiary record has concluded that the well documented 
head trauma in service provides a strong argument for 
relating the veteran's current psychiatric problems to his 
period of service.

The Board has no alternative but to find that the probative 
and competent medical evidence of record supports a grant of 
entitlement to service connection for a variously diagnosed 
chronic acquired psychiatric disorder.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2003).


ORDER

Entitlement to service connection for a variously diagnosed 
chronic acquired psychiatric disorder is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



